DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 10 and 17. The closest found prior art are Choi et al (US 20130156262 A1) and Anasosalu  et al (US 20150243035 A1). 

Choi discloses voting-based method for estimating a pose of an object from data acquired by a 3D sensor ([0008]). Choi discloses estimating pose for an object using structured light to acquire 3D point clouds as a depth map ([0016-0017]). Choi discloses minimizing difference between two 3D points clouds performed in real time by iteratively revising transformation including translation and rotation ([0021]). Choi discloses representing object using set of model pair features stored in hash table ([0056]). 

Anasosalu discloses method for determining transformation between image coordinate systems and object coordinate system that provides 3D model ([0014]). Anasosalu discloses estimating a first coarse transformation between object coordinate system and image coordinate system according to pose estimation method ([0057]). Anasosalu discloses transformation using machine learning mmethods based on trained pose models ([0058]). 

Neither Choi nor Anasosalu, alone or in combination, teach the claim limitation of transforming model of point cloud data instances using a plurality of six dimensional pose hypotheses and electing a candidate six dimensional pose hypothesis from among the plurality of six dimensional pose hypotheses based on an extent to which a transformed model three dimensional point cloud data instance generated by the candidate six dimensional pose hypothesis overlaps with target three dimensional points of target three dimensional point cloud data derived from the image of the plurality of objects. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 10 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619